Citation Nr: 1008370	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  01-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
December 1980 and from May 1981 to January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a noncompensable rating for a low back disability.  The Board 
remanded this claim for additional development in November 
2006 and April 2008.  

In a November 2008 decision, the Board denied the Veteran's 
claim for a compensable rating for a low back disability.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a November 2009 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

The Veteran's most recent VA examination of the spine 
occurred in April 2005 with a May 2007 addendum.  However, 
the examination and addendum were obtained to address whether 
the Veteran's cervical spine disc disorder and post-operative 
residuals of a microdiscectomy on L4-L5 were either related 
to service or caused by or aggravated by his service-
connected left leg disability.  The April 2005 VA examination 
and May 2007 addendum did not discuss whether the Veteran's 
service-connected low back disability had increased in 
severity or whether his current low back symptomatology was 
solely related to his non-service-connected disabilities 
instead of his service-connected low back disability.  The 
April 2005 VA examiner noted that the Veteran had complained 
of radiculopathy and other low back symptoms during the 
examination, but it is unclear whether these symptoms are due 
to the Veteran's non-service-connected disabilities.  
Additionally, a January 2008 VA physician reported that the 
Veteran's low back pain had persisted with occasional left 
radiculopathy.  The physician also stated that the Veteran 
was disabled by chronic low back pain and antalgic gait and 
that he was totally disabled for employment.

In order to make an accurate assessment of the severity of 
the Veteran's current disability, it is necessary to have a 
current medical examination that determines whether the 
Veteran's low back disability has increased in severity and 
whether his low back symptoms are due to his service-
connected low back disability or to his non-service-connected 
disabilities.  Therefore, the Board finds that a new 
examination is needed to fully and fairly evaluate the 
Veteran's claim for an increased disability rating.  Allday 
v. Brown, 7 Vet. App. 517 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination of the spine to determine the 
current severity of his service-connected 
low back disability.  Specifically, the 
examiner should note whether the Veteran 
has any radiculopathy or abnormal gait.  
The examiner should also discuss whether 
the Veteran's current low back symptoms 
are due to his service-connected low back 
disability or whether they are due to non-
service-connected disabilities.  The 
claims folder should be reviewed by the 
examiner and the examination report should 
note that review.  

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


